NO








NO. 12-10-00319-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
MICHAEL N. HARMON,
APPELLANT                                                     '     APPEAL
FROM THE
 
V.                                                                         '     COUNTY
COURT OF
 
CHASE HOME FINANCE, LLC,                    '     HENDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on August
23, 2010.  Under rule of appellate procedure 26.1, the notice of appeal must be
filed within thirty days after the judgment is signed.  Appellant, Michael
Harmon, did not file a motion for new trial.  See Tex. R. App. P. 26.1(a) (providing that
notice of appeal must be filed within ninety days after judgment signed if any
party timely files motion for new trial).  Therefore, his notice of appeal was
due to have been filed no later than September 22, 2010.  Harmon did not file
his notice of appeal until September 23, 2010.  Because notice of appeal was
not filed on or before September 23, 2010, it was untimely, and this court has
no jurisdiction of the appeal.
            On
October 19, 2010, this court notified Harmon pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely, but
that this court would imply a motion to extend the time for filing the notice
of appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex.
1997).  Harmon was further informed that the appeal would be dismissed unless,
on or before October 29, 2010, he informed the court in writing of facts that
reasonably explain his need for an extension of time to file the notice of
appeal.  The deadline for responding to this court’s notice has expired, and
Harmon has not responded to the notice.  




            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).[1]
Opinion delivered November 3, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)
 




      [1]  The court also notified Harmon
that his appeal was subject to dismissal for failing to pay the filing fee,
failing to file a docketing statement, and designating the incorrect court of
appeals.  Harmon was given until October 29, 2010, to correct these
defects.  Although he failed to do so, we need not address those matters.  See
Tex. R. App. P.  47.1.